PER CURIAM.
This is an- appeal from an order discharging a restraining order and denying an application for a temporary injunction to restrain a school district from issuing bonds because of certain alleged irregularities in the election. An order granting, refusing, or dissolving a temporary injunction pendente lite rests in judicial discretion, and unless there has been an abuse of such discretion the court will not interfere. Gorton v. Town of Forest City, 67 Minn. 36, 69 N. W. 478.
The discretion was not abused in this instance, and the order is therefore affirmed.
Order affirmed.